Bobinson, O. J.
The certificate in suit was issued to one Louis L. Feder, and entitled him to> all the benefits accruing from membership in the defendant by virtue of its constitution and by-laws. When the certificate was issued, an article of the constitution of the defendant provided that “whenever the death of a member of this association in good standing shall occur from any accidental cause (except while such member shall be under the influence of intoxicating liquors or narcotics)” and proofs thereof should be made, the *539proceeds of an assessment of two'dollars on each member of tbe association, not exceeding_tbe sum of five thousand dollars, should be paid to the beneficiary named in the certificate, or to his heirs or legal representatives; provided, howevei*, that if, at the time of such death, the amount of money in the treasury of the association not otherwise appropriated should exceed the sum of five thousand five hundred dollars, payment of five thousand dollars was to be made from the money in the treasury. On the 18th day of April, 1891, Feder died. At that time he was a member of the association in good standing, and this action is brought on the certificate, to recover -the sum of five thousand dollar’s. The validity of the certificate is admitted, the death of Feder is not disputed, and notice and proofs of his death are shown. We are required to determine whether there was sufficient evidence tending to show that Feder’s death resulted “from an accidental cause” to require the submission of the case to the jury-
The evidence tended to establish the following: The decedent, at the time of his death, was about twenty-six years of age, and had been in Denver, where his death occurred, about nine months. He was suffering from consumption, and went to Denver, and resided there, on account of his health. He was benefited by the change of climate and medical treatment he received, and his health had been considerably improved, and was constantly improving, at the time of his death. During the day' of his death he had been as well as usual, and in the evening.was with two.of his brothers in their office. Preparatory to leaving it, the decedent went to a window to close the shutters. A chair stood in front of the window, and h,e stood on his toes, and reached over the chair towards the shutters, and, as he did so, blood began to flow from his mouth. He was placed on a lounge, and died within a ,few minutes. The cause of his death was hemorrhage from a ruptured artery, and the evidence would have authorized the conclusion that the rupture *540of the artery was not due to the disease from which he was suffering. There is no evidence that he fell, slipped, lost his balance, failed to catch the shutter when he reached for it, or that it moved at his touch more or less readily than he had expected it would move; in other words, there is no evidence whatever that anything was done or occurred which he had not foreseen and planned, excepting the rupture of the artery, and the consequences which resulted from it.
Did his death result “from an accidental cause” ? Various definitions of the word “accident” are quoted by the appellants, and among them are the following: It is an “unexpected event, which happens as by chance,. or which does not take place according to the usual course of things.” Insurance Co. v. Burroughs, 69 Pa. St. 43. “The equitable definition of the term 'accident’ includes, not only inevitable casualities, and such as are caused by the act of God, but also those which arise from unforeseen occurrences, misfortunes, losses, and acts or omissions of other persons without fault, negligence, or misconduct on the part of the person injured.” Bostwick v. Stiles, 35 Conn. 198. “An event which takes place without one’s foresight or expectation”; and it may include an injury received in a common-law affray, without the fault of the person injured. Supreme Council Order of Chosen Friends v. Garrigus, 104 Ind. 133 (3 N. E. Rep. 818). “An event that takes place without one’s foresight or expectation; an event which proceeds .from an unknown cause, or is an unusual effect of a known cause, and, therefore, not expected.” Schneider v. Insurance Co., 24 Wis. 30. “An accident is the happening of an event without the aid and the design of the person, and which is unforeseen.” Paul v. Insurance Co., 112 N. Y. 472 (20 N. E. Rep. 349). “An event that takes place without one’s foresight or expectation; an undesigned, sudden, and unexpected event.” Webster’s International Dictionary. See, also, Casualty Co. v. Johnson, 72 Miss. 333 (17 South Rep. 2); Carnes v. Association, 106 Iowa, 281. The ordinary *541and popular meaning of the word “accidental” is said to be “happening by chance; unexpectedly taking place; not according to the usual course of things; or not as expected.” Association v. Barry, 131 U. S. 100 (9 Sup. Ct. Rep. 755.
It is argued that the rupture of a blood vessel is not the usual result of an effort to close shutters; therefore, when it occurs, it is unusual, unexpected, and an accident. While it may be true that an accident is an event Avhich takes place without one’s foresight or expectation, and is undesigned, it is not true that every unforeseen, undesigned, and unexpected event is an “accident,” Avithin the Ordinary and popular meaning of that term. Thus, a person might voluntarily and knowingly expose himself to a contagious disease, or to excessive heat or cold, or to sudden changes of temperature, or might adopt a strange diet or mode of living; but, if death resulted, it would not be due to an accidental cause, although wholly undesigned, unforeseen, and unexpected. So*, if a person suffering from some weakness or disease should subject himself to conditions which Avould not injiiriously affect persons in ordinary health, but Avould be dangerous to him, and injury result, it would not be due to* an accidental cause. For example, if a person having a diseased heart should take violent exercise voluntarily, and death should result, the cause would not be accidental. Southard v. Assurance Co., 34 Conn. 574. See, also, Bacon v. Association, 123 N. Y. 304 (25 N. E. Rep. 399); Sinclair v. Assurance Co., 3 El. & El. 478. Although a result may not be designed, foreseen, or expected, yet, if it be the natural and direct effect of acts voluntarily done, or of conditions' voluntarily assumed, it cannot be said to be accidental.
We do not think the cases relied upon by the appellant hold a contrary rule. In Hamlyn v. Insurance Co., 1 Q. B. Div. 750, it appears that a person sustained an injury to his knee in attempting to catch a rolling márble; but it was found that the injury resulted from an unnatural position or movement of the leg, which was not intended by the person *542injured. The injury considered in Insurance Co. v. Burroughs, 69 Pa. St. 43, was caused by the unintended slipping of a pitchfork in the bands of tbe person injured, in such a manner that it struck him in the bowels, and caused the injury. The case of Burkhard v. Insurance Co., 102 Pa. St. 262, involved the act of a person injured in stepping into a bole in a bridge, of which be bad no knowledge. And in tbe case of Schneider v. Insurance Co., 24 Wis. 28, it appears that the person insured, in attempting to get upon a moving train, fell under tbe cars and was killed; but it was not claimed that bis fall was tbe result of bis doing what bo intended to do.
The certificate in suit made the defendant liable if tbe death of Feder resulted from an accidental cause. Tbe evidence shows that tbe cause was tbe ruptured artery; but that was not accidental, if it was tbe natural result of an act voluntarily done by Feder. That be did anything but what he intended to do, in attempting to close tbe shutters, is. not shown nor claimed. It is not even shown that be made any unusual exertion in what be did. Had the artery been ruptured while tbe decedent was sitting quietly in bis chair, or while walking at a moderate pace, there would be no ground for claiming that tbe rupture was accidental; and we do not think that, because tbe act of closing tbe shutters may have required a little more exertion than would have been required to remain seated or to walk leisurely, tbe rupture was accidental. So far as is shown, it may have been, and probably was, due to a weakened or diseased condition of the artery. But, however that was, we are satisfied that there was no evidence which would have authorized the- jury to find that tbe rupture was accidental, within tbe meaning of tbe certificate. We conclude that tbe district court was right in directing a verdict for the defendant, and tbe judgment rendered is therefore aeeirmed.